No. 3--07--0568
_________________________________________________________________
Filed June 18, 2008
                              IN THE

                   APPELLATE COURT OF ILLINOIS

                          THIRD DISTRICT

                           A.D., 2008

In re Y.A.,                     ) Appeal from the Circuit Court
                                ) of the 10th Judicial Circuit,
     a Minor                    ) Peoria County, Illinois,
                                )
(The People of the State of     )
Illinois,                       )
                                )
     Petitioner-Appellee,       ) No. 06--JA--306
                                )
     v.                         )
                                )
P.A.,                           ) Honorable
                                ) Albert L. Purham, Jr.,
     Respondent-Appellant).     ) Judge, Presiding.
_________________________________________________________________

       JUSTICE LYTTON delivered the Opinion of the court:
_________________________________________________________________

     The trial court adjudicated the one year old minor, Y.A.

neglected because he lived in an environment injurious to his

welfare.   705 ILCS 405/2--3 (West 2006).    At the dispositional

hearing, the trial court found the respondent, P.A., fit but made

the minor a ward of the court and named the Department of Children

and Family Services (DCFS) as guardian with the right to place.

The respondent appeals, arguing that the trial court (1) abused its

discretion by placing the minor outside his home; and (2) erred in

denying his motion for sanctions.   We affirm.

                              FACTS
     On December 27, 2006, the State filed a petition alleging that

the minor was neglected.          705 ILCS 405/2--3 (West 2006).             The

petition alleged the minor was neglected because: (1) his mother

and father, the respondent, were previously found unfit in prior

juvenile proceedings and there was not a subsequent finding of

fitness in those proceedings; and (2) the minor's mother and the

respondent had not completed services that would have resulted in

the return home of the minors involved in those prior juvenile

proceedings.    On that same date, the trial court entered an order

for temporary shelter care and placed the minor in the custody of

DCFS based on the allegations in the petition.             The respondent did

not appear at the shelter care hearing.

     On January 3, 2007, the minor's mother stipulated to the

allegations    in   the    petition.       On   January   17,   the   respondent

stipulated to the allegations concerning the minor's mother but

denied the allegations concerning himself.            On March 30, the State

notified the respondent that a significant error had been made in

the neglect petition.          The State had improperly stated in the

petition that the respondent had been found unfit in the prior

juvenile proceedings when, in fact, he had been found fit but

reserved.   The State indicated that it would amend the petition at

the next hearing.         On April 17, the State made an oral motion to

amend the petition, which the trial court granted.

     On May 16, 2007, the respondent filed a motion for sanctions


                                       2
pursuant to Supreme Court Rule 137 (155 Ill. 2d R. 137) against the

signatories of the original neglect petition--Michael Mettel, a

DCFS investigator, and Janine Mallicoat, a paralegal for the State.

The motion alleged that the signatories filed a false pleading in

that they misrepresented the respondent's fitness in prior juvenile

proceedings.

     On June 19, 2007, the trial court held a hearing on the

respondent's motion for sanctions.        Mettel testified that he had

been a DCFS investigator for 14 years.      He stated that he initiated

the neglect petition in this case.        He sent the State a petition,

seeking shelter care for the minor, based on the prior finding of

unfitness against the minor's mother.       The State then returned the

petition   to   him   with   the   additional   allegations   against   the

respondent.     Mettel read and signed the petition, believing that

the State had added accurate allegations. Mettel testified that it

was not unusual for the State to add allegations to a petition

after it conducted its own investigation.          Mettel stated that he

could have asked the State or a DCFS liaison to confirm the truth

of the new allegations.

     The trial court denied the motion because Mettel's conduct did

not warrant sanctions under Supreme Court Rule 137.             The trial

court also set a hearing on the respondent's motion to vacate the

shelter care order for June 26, 2007.

     On June 26, 2007, the trial court ordered that the motion to


                                      3
vacate the shelter care order be heard before the judge who

originally heard the matter.          The record does not contain further

information about the resolution of the motion.

     On July 3, 2007, the trial court held an adjudication hearing.

In addition to the stipulations of the minor's mother as to the

allegations in the petition, the State presented evidence that the

minor's mother and the respondent lived together as recently as

June 19, 2007.      The respondent presented no evidence.           The trial

court found that the minor was neglected because the minor's mother

had been found unfit in prior juvenile proceedings and because the

respondent continued to live with her.

     Lutheran Social Services (LSS) filed a dispositional hearing

report on July 31, 2007.        The report indicated that the respondent

lived with the minor's mother in a house that appeared to meet the

needs of the family.      The respondent worked various odd jobs.          He

told LSS that he recently started a new job, but he did not send

LSS any verification of employment. The report also indicated that

visits between the minor and his mother had been suspended because

the mother said that she would give her children pills to kill them

rather than see them in someone else's home.

     On    July   31,   2007,   the   trial   court   held   a   dispositional

hearing.    Danielle Norman, an LSS caseworker, testified that the

respondent and the minor's mother continue to reside together. She

stated that the respondent did not visit with the minor for about


                                        4
a month but that they resumed visitation recently.        Respondent's

interactions with the minor were appropriate during visitation.



       The minor's mother testified that she did not make any comment

about killing her children.    She also stated that she would abide

by any restrictions on contact with the minor, including living in

another home, if the minor were returned to the respondent.

       The respondent testified that he wanted the minor to live with

him.    He stated that he would send the minor to day care while he

worked, but he had not arranged for any day care services.          He

noted that he had a bedroom for the minor, but he stated that he

needed to buy a crib for him.    The respondent also testified that

he started a new job and that he had two other jobs in the past few

months.

       The trial court found that the minor's mother remained unfit

and that the respondent was fit.       The trial court made the minor a

ward of the court and named DCFS as guardian with the right to

place.    The trial court believed that placement was necessary

because the respondent: (1) had been evasive, if not dishonest,

about his employment; (2) was not prepared for the child as he had

not bought a crib or arranged for day care; and (3) had no contact

with the minor for a month until just before the dispositional

hearing. Finally, the trial court stated that it was not confident

that the respondent would live apart from the mother and protect


                                   5
the minor from her, as she remained unfit.

     The respondent appeals.

                                   ANALYSIS

     On appeal, the respondent first argues that the trial court

abused its discretion when it placed the minor outside his home.

     Under section 2--27(1) of the Juvenile Court Act of 1987, the

trial court may commit a minor to DCFS wardship if the trial court

determines that the parents are "unfit or are unable, for some

reason other than financial circumstances alone, to care for,

protect, train or discipline the minor or are unwilling to do so,

and that the health, safety, and best interest of the minor will be

jeopardized if the minor remains in the custody of his or her

parents."    705 ILCS 405/2--27(1) (West 2006).              Generally, both

parents    must   be   adjudged    unfit,   unable,   or    unwilling   before

placement with DCFS is authorized because biological parents have

a superior right to custody.        In re Ryan B., 367 Ill. App. 3d 517,

855 N.E.2d 272 (2006).       However, the best interests of the child

are superior to all other factors, even the interests of the

biological parents.       In re J.J., 327 Ill. App. 3d 70, 761 N.E.2d

1249 (2001).      On review, we will not reverse the trial court's

determination unless it abused its discretion by selecting an

inappropriate dispositional order. April C., 326 Ill. App. 3d 245,

760 N.E.2d 101 (2001).

     The    respondent    argues    that    the   trial    court   abused   its


                                       6
discretion by placing the minor outside his home because he was fit

and, therefore, he had a superior right to custody of the minor.

Although it is true that the respondent was fit, the purpose of the

dispositional hearing was for the trial court to determine whether

it was in the best interests of the child to be made a ward of the

court.    In re Edward T., 343 Ill. App. 3d 778, 799 N.E.2d 304

(2003).       As such, the trial court could consider any evidence

presented     at   the   hearing,   including    the     respondent's     living

arrangements.      Edward T., 343 Ill. App. 3d 778, 799 N.E.2d 304.

       In the present case, the trial court was concerned about the

fact that the respondent was living with the minor's mother because

she had been found unfit and had threatened to kill the children if

they   were    placed    in   someone   else's   home.      The   trial   court

questioned whether the respondent would actually live apart from

the mother and protect the minor from her.                  Furthermore, the

evidence showed that the respondent was not prepared to take

custody of the minor.         He stopped visiting the minor for about a

month right before the dispositional hearing, and he had not bought

a crib or arranged for day care for the minor.             Thus, we find that

the trial court did not abuse its discretion in placing the minor

outside the respondent's home.

       The respondent also argues that the trial court erred in

denying his motion for sanctions.           The respondent requests that we

remand this cause to the trial court to impose sanctions against


                                        7
Mettel, DCFS, and the Peoria County State's Attorney's office.           In

the alternative, the respondent requests that we enter whatever

order the circumstances demand, including, but not limited to,

vacating the shelter care order.

     Supreme Court Rule 137 provides, in part:

     "The   signature    of   an   attorney   or   party   constitutes   a

     certificate by him that he has read the pleading, motion or

     other paper; that to the best of his knowledge, information,

     and belief formed after reasonable inquiry it is well grounded

     in fact and is warranted by existing law or a good-faith

     argument for the extension, modification, or reversal of

     existing law, and that it is not interposed for any improper

     purpose, such as to harass or to cause unnecessary delay or

     needless increase in the cost of litigation."         155 Ill. 2d R.

     137.

The purpose of the rule is to prevent the filing of false or

frivolous lawsuits. Sadler v. Creekmur, 354 Ill. App. 3d 1029, 821

N.E.2d 340 (2004).      It is designed to prohibit the abuse of the

judicial process by parties who make claims based on unsupported

allegations of fact or law.        Senese v. Climatemp, Inc., 289 Ill.

App. 3d 570, 682 N.E.2d 266 (1997).           We review a trial court's

decision on a motion for sanctions for an abuse of discretion.

Sadler, 354 Ill. App. 3d 1029, 821 N.E.2d 340.

     The respondent argues that the trial court should have imposed


                                     8
sanctions because Mettel signed the original neglect petition that

contained    false   allegations    against      the   respondent        without

conducting an investigation as to the truth of the allegations.

Although the    respondent   is    correct     about   the   falsity     of    the

allegations,   the   State   amended     the    petition     as   soon    as    it

discovered the errors and prior to any adjudication in this case.

Also, we note that the petition was not wholly false, as it

contained accurate allegations against the minor's mother, and that

Mettel signed the petition, believing the State had added accurate

allegations.   It was not unusual for the State to add allegations,

and it would be almost useless for Mettel to ask the State to

confirm whether the allegations were accurate as it was the party

that investigated and added them.

     The respondent also argues that he was prejudiced by the false

allegations in the petition as the trial court relied on the

original petition in granting the shelter care order and removing

the minor from his custody.        We find that the respondent was not

prejudiced as he had the opportunity to vacate the shelter care

order after the mistake was corrected, and, according to the

record, he attempted to do so.         Accordingly, the trial court did

not abuse its discretion in denying the respondent's motion for

sanctions.

                              CONCLUSION

     For the foregoing reasons, the judgment of the circuit court


                                     9
of Peoria County is affirmed.

     Affirmed.

     CARTER and HOLDRIDGE, JJ., concurring.




                                10